Citation Nr: 0124205	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  99-24 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from February 1965 to February 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 

Subsequent to the certification of this appeal to the Board, 
the veteran, in July and August 2000, submitted additional 
evidence for the Board's consideration.  In a September 2001 
informal hearing presentation, the veteran's representative 
waived consideration by the RO of this evidence.  

The veteran has raised, in a VAF 21-4138 dated July 7, 1999, 
the question of permanence of a total disability rating.  
That issue is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  PTSD results in occupational ands social impairment with 
deficiencies in most areas due to symptoms such a difficulty 
in adapting to stressful circumstances and inability to 
establish and maintain effective relationships, as well as a 
depressed mood, sleep disturbances, affect that is markedly 
restricted, and complaints of difficulty with short term 
memory.

2.  PTSD does not result in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.130 Diagnostic Code 9411 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's 
SCHEDULE FOR RATING DISABILITIES (Schedule), codified in 
C.F.R. Part 4 (2001).  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

This appeal arises from a rating decision in which the RO 
granted service connection for PTSD and assigned an initial 
evaluation.  Therefore, it not the present level of 
disability that is of primary importance.  Instead, the 
entire period in question must be considered to ensure that 
consideration is given to the possibility of staged ratings, 
that is, separate ratings must be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

PTSD warrants a 70 percent evaluation if it results in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech which is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted if the disorder results 
in total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

Medical records associated with the claims file document 
ongoing treatment for PTSD.  The veteran was treated on an 
inpatient basis at a VA facility from October 1998 to 
December 1998.  At the time of admission, he complained of 
flashbacks, intrusive trauma thoughts, nightmares, avoidance 
behavior, emotional numbing, difficulty managing anger, poor 
sleep, poor concentration, guilt, anxiousness and sadness.  
He denied, however, suicidal or homicidal ideas and 
hallucinations.  Symptoms reported during the veteran's 
hospitalization included recurrent distressing dreams, 
markedly diminished interests in activities he once felt were 
important, marked feelings of detachment, markedly restricted 
range of affect, marked sleep disturbance, marked 
concentration problems, marked difficulty with anger, and 
marked hyper-vigilance.  Diagnosis at discharge was PTSD, and 
the discharge report reflects a global assessment of 
functioning (GAF) evaluation of 35 at admission and 37 at 
discharge.  According to the discharge report, the veteran's 
impairment included his inability to work, poor community 
relationships, great difficulty in intimate relationships and 
difficulty with his mood.  That report also reflects an 
opinion that the veteran was totally impaired both socially 
and industrially as a result of PTSD.  

The veteran subsequently moved to Florida and treatment 
records reflect complaints of deterioration in his condition.  
During a VA examination in May 1999 the veteran complained of 
anger, loss of his train of thought, mood swings, depression, 
difficulty sleeping, and chronic relationship problems.  
Examination revealed the veteran to be irritable and 
narcissistic.  However, he maintained adequate eye contact.  
Speech was described as in a low volume and characterized as 
mumbling.  The veteran's thoughts were logical, and he had no 
thought disorder.  The mood was depressed, anxious and 
irritable.  However, there was no suicidal or homicidal 
intent.  Although sleep was poor, appetite was good.  Memory 
and concentration were grossly intact.  The veteran reported 
he had few friends and engaged in no real activities.  The 
examiner concluded that, in addition to rare flashbacks, the 
veteran experienced markedly diminished participation in 
activities, was detached and estranged from others, had 
restricted range of affect, avoided discussion of 
experiences, was irritable, and had difficulty staying 
asleep.  The impression was PTSD, and the examiner assigned a 
GAF evaluation of 45.  

Outpatient treatment notes from May 1999 to September 1999 
reflect that the veteran consistently demonstrated full range 
of affect, although the was described at points as soft 
spoken.  His speech was coherent and spontaneous and his 
stream of thought was logical.  For the most part, the 
veteran had no suicidal or homicidal ideation and was not 
psychotic.  He was frequently described as casual and well 
kempt, although unshaven.  

In June 1999, the veteran reportedly was tense and quiet and 
needed to keep the door open.  He was hyper-vigilant and 
restless and complained of increasing irritability with 
people.  His mood was depressed, and he indicated that his 
sleep was disturbed by frequent awakenings, although his 
appetite was stable.  

In July 1999, the veteran reported increased difficulty with 
PTSD.  He reported an increase in suicidal thoughts, although 
he indicated also that his children would "have a difficult 
time" were he to commit suicide.  He was at one point 
described as tense and quiet, and, although he demonstrated a 
full range of affect, his mood reportedly was depressed.  The 
impression was PTSD, and the GAF was 45.  

In August 1999, the veteran complained of deteriorating 
symptoms, noting that he had become more angry and that he 
tended to stay inside more frequently.  He also indicated 
that he believed his disability rendered him unable to work.  
The veteran's mental health care provider indicated that the 
veteran, who was described as highly self-condemning, 
experienced chronic anger and profound self-worthlessness.  
The mental health care provider also indicated that the 
veteran was unemployable and would continue to remain so for 
the foreseeable future.  Later that month, mood was again 
characterized as depressed, although the veteran denied 
active suicidal or homicidal ideation.  

In September 1999, the veteran continued to complain of what 
he believed to be his deteriorating condition.  The examiner 
concluded that the veteran had, in fact, being deteriorating 
since his return to Florida.  The veteran complained of 
flashbacks, and according to the veteran's mental health care 
provider, the veteran's distress level had become so high 
that the veteran expressed intense anger.  However, as 
previously, there was no suicidal/homicidal ideation, speech 
was spontaneous and coherent, stream of thought was logical, 
and range of affect was full.  

In May 2000, the veteran, who indicated that he lived alone, 
was admitted for inpatient care and presented complaints of 
anger, guilt, depression, nightmares, emotional numbing, poor 
sleep, flashbacks, poor concentration, chronic anxiety, 
avoidance behaviors, nervousness, and problems getting along 
with people.  He indicated that he slept with a firearm and 
did "not shop much at all."  The veteran, who had been 
married twice, indicated that he remained friends with his 
ex-wife.  He also indicated that he had been unemployed since 
1990.  He was cooperative, although he had difficulty sitting 
still and appeared guarded.  Affect and mood were reactive 
and appropriate.  Speech was variable in rate, rhythm and 
intonation.  Thoughts were logical and coherent, although 
there was evidence of thought blocking.  The veteran reported 
no history of hallucinations.  He also reported short-term 
memory problems, although long term memory reportedly was 
intact.  He denied suicidal/homicidal ideation during the 
prior two weeks, although he reported a history of prior 
suicidal thoughts.  He also reported a history of assaultive 
and uncontrollable anger.  The diagnosis was PTSD, and the 
GAF evaluation was 40.  

In June 2000, a staff psychiatrist monitoring the veteran 
during his in patient treatment noted that after the veteran 
was in the program a short time, he complained of intolerable 
anxiety, agitation, and rage.  The psychiatrist changed the 
GAF to 35.  The psychiatrist also deemed the veteran to be 
unemployable due to severe social and industrial impairment 
associated with PTSD.  

A GAF of 41 to 50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 31 to 40 contemplates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition) at 44-47.

The veteran's disability appears to result in sleep 
disturbances, a depressed mood, an affect that at times has 
been characterized as restricted, some complaints of 
difficulty with short term memory, and difficulty with anger.  
There is evidence that the veteran's disability results in 
great difficulty with intimate relationships, as well as what 
has been characterized as intolerable anxiety, agitation, and 
rage.  This evidence and the GAF evaluations assigned to his 
disability support a finding that his PTSD results in 
occupational and social impairment with deficiencies in most 
areas due to symptoms such a difficulty in adapting to 
stressful circumstances and inability to establish and 
maintain effective relationships, as well as a depressed 
mood, sleep disturbances, affect that is markedly restricted, 
and complaints of difficulty with short term memory.  As 
such, the evidence before the Board supports the current 70 
percent evaluation.  

The evidence before the Board, however, does not suggest that 
the disabling manifestations of the veteran's PTSD equate to 
a 100 percent schedular evaluation.  The Board acknowledges 
that the discharge report for the veteran's hospitalization 
from October to December 1998 reflects a conclusion that the 
veteran is "totally impaired," and other entries suggest 
that the veteran rendered unemployable by his disability.  
The Board notes, in addition, that the rating decision that 
granted service connection and assigned a 70 percent 
disability evaluation for PTSD also resulted in a combined 
100 percent schedular evaluation, which reflects that the 
combination of the veteran's disabilities does result in 
total disability.  Similarly, the veteran, up to that point, 
had been assigned a 100 percent disability evaluation on the 
basis of individual unemployability.  

The record before the Board does not reflect the presence of 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  The veteran 
has been described as well kempt and his thought processes as 
logical.  He, at one point, discussed some past suicidal 
feelings.  He reportedly experiences rage and, at one point, 
he reported a history of violence.  However, he has not 
reported current suicidal intent or any homicidal ideation 
and, notwithstanding a reference to prior violence, he 
indicated that he had not been arrested for domestic 
violence.  He has not articulated specific incidents of 
violent or otherwise grossly inappropriate behavior during 
the time frame in question.  The claims file does not 
otherwise reflect the presence of reported symptoms that are 
analogous to those contemplated by a 100 percent schedular 
evaluation.  Notwithstanding the characterization by one 
examiner, therefore, of the veteran's impairment at 
"total," the Board concludes that the veteran's disability 
does not result in symptomatology sufficient to warrant a 100 
percent schedular evaluation under the applicable criteria.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO, at the time of the decision that is the subject of 
this appeal, did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)).  The veteran has been notified in the 
statement of the case of the type of evidence needed to 
substantiate his claim.  Furthermore, the VA has obtained all 
pertinent evidence identified by the veteran. 

Also, in a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based upon 
a review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
1991 & Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  The 
veteran has been given an examination, and the evidence 
before the Board is sufficient to properly adjudicate his 
claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

The appeal is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

